                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. S:21-CR-259-D



UNITED STATES OF AMERICA                      )
                                              )
                 v.                           )              ORDER
                                              )
ANITA LOUISE JACKSON,                         )
                                              )
                      Defendant.              )


       On July 30, 2021, Anita Louise Jackson ("Jackson" or "defendant") moved for court

approval to travel outside of the United States to the Bahamas. See [D.E. 18]. On August 3, 2021,

the Probation Officer responded and did not object to the travel request. See [D.E. 20]. On August

4, 2021, the United States responded in opposition [D.E. 21].

       Have considered the record and Jackson's compliance with conditions ofpretrial release, the

court GRANTS defendant's motion [D.E. 18]. Defendant may travel to the Bahamas for the trip

outlined in her motion. Defendant shall return her passport to the Probation Officer within 24 hours

of returning from the Bahamas-

       SO ORDERED. This_%_ day of August 2021.



                                                         JSC.DEVERID
                                                         United States District Judge




           Case 5:21-cr-00259-D Document 24 Filed 08/05/21 Page 1 of 1
